Order entered August 16, 2018




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00645-CV

                    IN THE INTEREST OF C.A. AND L.A., CHILDREN

                       On Appeal from the County Court at Law No. 1
                                 Kaufman County, Texas
                             Trial Court Cause No. 95793-CC

                                         ORDER
       Before the Court is appellee Texas Department of Family and Protective Services’

August 15, 2018 motion for extension of time in which to file brief. We GRANT the motion

and ORDER the brief be filed no later than August 27, 2018. We caution that further extension

requests will be disfavored.


                                                    /s/   DAVID EVANS
                                                          JUSTICE